In a proceeding by an administrator to settle his account, two nonresident distributees, Vincenzo Rizzo and Antonina Lambería, and their attorney in fact, Vincent J. Correnti, appeal from an order of the Surrogate’s Court, Kings County, dated July 11, 1960, denying their motion: (a) to vacate its prior order dated May 26, 1959, appointing the Hon. Peter P. Smith, as Referee to hear and report; (b) to vacate its prior order, dated February 8, 1960, appointing J. Read Smith, Esq., as substitute or successor Referee, in place of the Hon. Peter P. Smith, deceased; and (e) to reject the report of said substitute Referee, dated April 12, 1960. Order affirmed, with $10 costs and disbursements payable by appellants to the claimant-respondent Vincent Rizzo. No opinion. Nolan, P. J., Beldoek, Ughetta, Christ and Brennan, JJ., concur.